DANAHY, Judge.
Jamie Carvajal appeals convictions and sentences for importation of marijuana, possession of more than 100 pounds of marijuana, ' and possession of marijuana with intent to sell. The only issue he raises which we feel to have merit is the legality of his sentence for count 3, possession of more than 100 pounds of marijuana.
Appellant was fined $10,000 and sentenced to a ten-year prison term for this offense. However, this court has held in Reinersman v. State, 382 So.2d 325 (Fla. 2d DCA 1980), that simple possession of more than 100 pounds of marijuana is a third degree felony which carries a maximum prison term of five years and a maximum fine of $5,000. § 775.083(l)(c) and § 775.-082(3)(d), Fla.Stat. (1977). Thus both the fine and the prison term imposed upon appellant on this count are excessive and must be reversed.
Accordingly, appellant’s sentence on count 3 is vacated and the cause is remanded for correction of the sentence on this count. Appellant need not be present for this purpose. The judgments and sentences are otherwise affirmed.
REVERSED AND REMANDED WITH DIRECTIONS.
RYDER, Acting C. J., and SILVER-TOOTH, LYNN N., Associate Judge, concur.